Citation Nr: 0948805	
Decision Date: 12/29/09    Archive Date: 01/13/10

DOCKET NO.  08-13 102A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
right knee disability as secondary to service-connected left 
knee disabilities, including post operative medial 
meniscectomy and degenerative arthritis.

2.  Entitlement to service connection for right knee 
disability as secondary to service-connected left knee 
disabilities, including post operative medial meniscectomy 
and degenerative arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, G.J., and F.J.


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to December 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in August 2007, 
a statement of the case was issued in April 2008, and a 
substantive appeal was received in May 2008.

In October 2009, the Veteran testified at a Board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this proceeding is associated with the claims file.  During 
the hearing, the Veteran waived initial RO review of VA 
treatment records which had recently been associated with the 
claims file.

The issue of entitlement to service connection for right knee 
disability under a merits analysis is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A March 2003 RO rating decision denied the Veteran's 
request to reopen his claim for entitlement to service 
connection for right knee disability as secondary to service-
connected left knee disabilities, including post operative 
medial meniscectomy and degenerative arthritis; the Veteran 
was notified of his appellate rights, but did not appeal the 
decision.

2.  Certain evidence received since the RO's March 2003 
rating decision is new to the record and relates to an 
unestablished fact necessary to substantiate the merits of 
the claim of entitlement to service connection for right knee 
disability as secondary to service-connected left knee 
disabilities, including post operative medial meniscectomy 
and degenerative arthritis, and raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The March 2003 RO rating decision which denied the 
Veteran's request to reopen his claim for entitlement to 
service connection for right knee disability as secondary to 
service-connected left knee disabilities, including post 
operative medial meniscectomy and degenerative arthritis, is 
final.  38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has been received since the 
RO's March 2003 RO rating decision, and the claim of 
entitlement to service connection for right knee disability 
as secondary to service-connected left knee disabilities, 
including post operative medial meniscectomy and degenerative 
arthritis, is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The request to reopen the Veteran's claim for right knee 
disability involves an underlying claim of service 
connection.

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).

Additionally, for Veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as arthritis, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Further, service connection is warranted for a disability, 
which is proximately due to, or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310.  The Court 
has also held that service connection can be granted for a 
disability that is aggravated by a service-connected 
disability and that compensation can be paid for any 
additional impairment resulting from the service-connected 
disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).

New and Material Evidence

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108.  See 
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The Veteran's request to reopen his claim was received in 
December 2006, and the regulation applicable to his appeal 
defines new and material evidence as existing evidence that 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  New and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

Analysis

Historically, the Veteran filed a claim of entitlement to 
service connection for a right knee disability as secondary 
to his service-connected left knee disabilities in July 2001.  
In support of his claim, the evidence of record contained the 
Veteran's service treatment records, VA treatment records, 
and a May 2002 VA examination report.

An April 1999 VA x-ray report states that the Veteran's right 
knee had moderate degenerative changes with narrowed medial 
joint spaces.  The Veteran was afforded a VA examination in 
May 2002.  The examiner diagnosed the Veteran with right knee 
post traumatic arthritis, and opined that the Veteran's 
instability of his left knee, which caused him to fall, 
probably caused the post traumatic arthritis of the right 
knee.

The Board notes that the RO denied the Veteran's claim for 
entitlement to service connection for a right knee disability 
in a May 2002 rating decision.  The RO provided no probative 
value to the opinion from the May 2002 VA examination because 
the examiner did not discuss the April 1999 VA x-ray report 
which showed that the Veteran had degenerative changes of the 
right knee prior to his March 2001 fall.  The RO ultimately 
found that the evidence did not show that the Veteran's right 
knee arthritis was related to his service-connected left knee 
disabilities.

In February 2003, the Veteran filed a request to reopen his 
claim for entitlement to service connection for right knee 
disability as secondary to his service-connected left knee 
disabilities.  In support of his claim, the new evidence of 
record included a private treatment record (MRI report) and a 
VA examination report pertaining to the Veteran's left knee.

A November 2002 MRI report states that the Veteran's right 
knee showed a degenerative cyst in the proximal tibia at the 
insertion site of the posterior cruciate ligament, a small 
horizontal tear in the anterior horn of the lateral meniscus, 
a medial collateral ligament strain, an ununited ossification 
center of the tibial tuberosity, and a large popliteal cyst.

The March 2003 VA examination report show that the Veteran 
had a right knee disability, but a nexus opinion was not 
provided.  

In a March 2003 rating decision, the RO denied the Veteran's 
request to reopen his claim for entitlement to service 
connection for right knee disability on the basis of lack of 
evidence linking the Veteran's current right knee disability 
to his service-connected left knee disabilities.  The Veteran 
was informed of the decision but he did not file a timely 
notice of disagreement.  Therefore, the appeal became final.  
38 U.S.C.A. § 7105(c).  Accordingly, service connection for 
right knee disability may be considered on the merits only if 
new and material evidence has been received since the time of 
the March 2003 adjudication.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.

In December 2006, the Veteran filed a request to reopen his 
claim for entitlement to service connection for right knee 
disability as secondary to his service-connected left knee 
disabilities.  In support of his claim, the new evidence of 
record included VA treatment records, Social Security 
Administration records, and testimony from an October 2009 
Board hearing.

VA treatment records show that the Veteran received treatment 
for both his left and right knee disabilities, and that VA 
provided prosthetic leg supports/shoes for his disabilities.  
A February 2004 treatment record states that the Veteran's 
prosthetic device did not fit properly, and that he had an 
active problem of falling.  A July 2006 record states that 
the Veteran had an x-ray taken of his right knee in July 2005 
after a fall.  A September 2007 record states that the 
Veteran had right knee pain, and that a recent MRI showed 
that he had a tear of the medial and lateral menisci.  The 
Board notes that the July 2005 x-ray report and the 
referenced MRI report are not associated with the claims 
file.

During his October 2009 Board hearing, the Veteran provided 
testimony regarding his claimed right knee disability.  The 
Veteran testified that his left knee disabilities cause him 
to fall, and that he has injured and/or aggravated his right 
knee due to the falling.  He testified that the falls occur 
due to the pressure sores he acquired from wearing his left 
leg/foot brace, and that his left knee will occasionally give 
out.  The Veteran further testified that he suffered a bad 
fall in 2007, which required treatment from an emergency 
room.  The Veteran's caregiver and her son also testified 
that the Veteran will occasionally fall due to left leg 
disabilities.

Certain evidence submitted since the March 2003 RO decision 
is new to the record and is material, as it suggests that the 
Veteran's left knee disabilities have caused him to fall 
recently, and that his right knee disability may be caused by 
or aggravated by his falling.  As the Veteran's claim was 
previously denied due to lack of evidence linking the 
Veteran's current right knee disability to his service-
connected left knee disabilities, the Board has determined 
that the above evidence is new and relates to an 
unestablished fact necessary to substantiate the merits of 
the claim, and raises a reasonable possibility of 
substantiating the claim of service connection for right knee 
disability as secondary to service-connected left knee 
disabilities.  Therefore, the claim of service connection for 
right knee disability as secondary to service-connected left 
knee disabilities is reopened.  38 U.S.C.A. § 5108.  The 
Board's decision is strictly limited to the reopening of the 
claim and does not address the merits of the underlying 
service connection claim.

Veterans Claims Assistance Act of 2000

There is no need to undertake any review of compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations at this time.  See generally 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  It is anticipated that any 
VCAA deficiencies will be remedied by the actions taken by 
the RO as directed in the remand section of this decision.


ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for right knee 
disability as secondary to service-connected left knee 
disabilities, including post operative medial meniscectomy 
and degenerative arthritis.  To this extent, the appeal is 
granted, subject to the directions set forth in the following 
remand section of this decision.


REMAND

As already discussed, the Board finds that new and material 
evidence has been received to reopen the Veteran's claim for 
entitlement to service connection for right knee disability 
as secondary to his service-connected left knee disabilities, 
including post operative medial meniscectomy and degenerative 
arthritis.

Under 38 C.F.R. § 3.310, service connection is warranted for 
a disability, which is proximately due to, or the result of a 
service-connected disease or injury.  The Court has also held 
that service connection can be granted for a disability that 
is aggravated by a service-connected disability and that 
compensation can be paid for any additional impairment 
resulting from the service-connected disorder.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  The Board also notes that a 
revised version of 38 C.F.R. § 3.310 became effective on 
October 10, 2006.  See 71 Fed. Reg. 52,744 (2006).  The 
revised version essentially provides that VA will not concede 
aggravation of a nonservice-connected disease or injury by a 
service-connected disease or injury unless the baseline level 
of severity is established by medical evidence.

It appears that all medical treatment records may not be in 
the claims file.  The Board observes that VA treatment 
records reference a July 2005 x-ray report and an MRI report 
from approximately August 2007; however, these records are 
not associated with the claims file.  VA is required to 
obtain VA treatment records relevant to his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  As such, the RO 
should obtain any missing VA treatment records relevant to 
the appeal.

The Board further observes the Veteran testified in October 
2009 that he received treatment from an emergency room in 
2007 due to a severe fall.  The Board is unclear as to 
whether this treatment was from VA or a private medical 
facility.  Nevertheless, it appears that all corresponding 
records may not be in the claims file.  VA is required to 
make reasonable efforts to help a claimant obtain records 
relevant to his claim.  The Board believes it reasonable to 
direct a request for any such treatment records.

Finally, the Board notes that additional evidence was 
received since the April 2008 statement of the case.  This 
evidence will undergo preliminary review by the RO during the 
course of the remand actions directed below.

Accordingly, the case is REMANDED for the following action:

1.  With any necessary clarification and 
authorization from the Veteran, the AMC/RO 
should take appropriate action to obtain 
and associate with the claims file the 
records from the 2007 emergency room 
treatment, which was discussed during the 
Veteran's October 2009 travel Board 
hearing.

2.  The AMC/RO should obtain any VA 
treatment records (not already of record) 
relevant to the appeal, specifically 
including the Veteran's July 2005 x-ray 
report and his MRI report from 
approximately August 2007.

3.  The Veteran should then be scheduled 
for an appropriate VA examination to 
ascertain the nature and etiology of his 
claimed right knee disability.  It is 
imperative that the claims folder be 
reviewed in conjunction with the 
examination.  Any medically indicated 
special tests should be accomplished, and 
all special tests and clinical findings 
should be clearly reported.

After reviewing the claims file and 
examining the Veteran, the examiner should 
offer the following opinions: 

a)  Is it at least as likely as not 
(i.e., 50% or higher degree of 
probability) that the Veteran's right 
knee disability is proximately due to 
or the result of his service-connected 
left knee disabilities, including post 
operative medial meniscectomy and 
degenerative arthritis?

b)  Is it at least as likely as not 
(i.e., 50% or higher degree of 
probability) that the Veteran's right 
knee disability has been aggravated by 
his service-connected left knee 
disabilities, including post operative 
medial meniscectomy and degenerative 
arthritis?  The term 'aggravation' is 
defined as a worsening of the 
underlying disability beyond its 
natural progression versus a temporary 
flare-up of symptoms.

All opinions and conclusions expressed 
must be supported by a complete rationale 
in the report.  If an opinion cannot be 
expressed without resort to speculation, 
the examiner should so indicate and 
explain why an answer would be 
speculative.

4.  After completion of the above and any 
further development deemed necessary by 
the AMC/RO, the issue on appeal should be 
readjudicated.  If the benefit sought is 
not granted, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


